Case 1:17-cr-00201-AB.] Document 536 Filed 02/27/19 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

V.
Crim. Nn. 17-201-1 (ABJ)

PAUL J. MANAFORT, JR.,
Filed Under Seal

Defendant.

 

 

GOVERNMENT'S SUPPLEMENTAL MEMORANDUM WITH
RESPECT TO THE COURT’S F§BRUARY 13. 2019 RULING

The United States of America, by and through Special Counsel Robert S. Mueller, III,
submits this memorandum to address two issues arising from the Court’s February 13, 2019 oral
ruling that Manafort breached his plea agreement and intentionally lied during briefings with the
government and testimony before the grand jury.

A- _

The government seeks to bring to the Court’s attention additional evidence concerning one
prong of the third subject-matter area addressed in the February 13, 2019 ruling, which the Court’s
written order identifies as the defendant’s “multiple false statements to the FBI, the OSC, and the
grand jury concerning matters that were material to the investigation: his interactions and

communications with Kilimnik.” Order, at 3 (Doc. 509). Specifically at issue is the Court’s

finding that Manafoit lied in claiming that he _

After the hearing, on February 15, 2019, Rick Gates was interviewed by the Special

Counsel’s Office and, as discussed below, Gates confirmed that_

Case 1:17-cr-00201-AB.] Document 536 Filed 02/27/19 Page 2 of 6

_.I See February 15, 2019 Gates 302, at 1
(Exhibit A). oates stated that he did net_
_
_.

Gates stated, however, that he did not understand the _
_ but related to _, as noted below.
See February 15, 2019 Gates 302, at 3 (Exhibit A). Gates does not know if _
_
_. le

As a result of learning new information about a possible _, the
government again reviewed the available documentary evidence. The government had been aware
efeee_
_ (Exhibit B). The government then
eeeeeeee eeeeeeh_

(Exhibit C). Both - had been provided to the defense as part of discovery on December

8, 2017. The Court referred to the - issue in the February 13, 2019 hearing.2 During the

February 15, 2019 interview, Gates said he remembered that he used_
_ te eeeeeeee fee ee_

 

l As a result of media covera e of the breach litigation, Gates (through counsel) provided information to
the SCO about*. The government thereafter met with Gates on February 15 to debrief
him. '
2 See Febru 13, 2019 Hr’ r Tr. at “Mr. Manafort said

Case 1:17-cr-00201-AB.] Document 536 Filed 02/27/19 Page 3 of 6

As discussed below, the government does not believe that this new evidence should affect

the Court’s ruling that Manafort lied with respect to the subject matter area in general or its finding

ehee Meeefee lee _

- The January 14, 2019 Declaration In Support of the Government’s Breach

Determination and Sentencing cited the following multiple strands of evidence in support of the

position that Manafort lied when he denied _

_: (1) Gates’ various statements documented in FD 302$ (see Declaration 11 54);
(2) Kilininil<’s entails referencing _ (id. 11 55); (3) the fact
that Manafort and Gates _; and (4) the fact that on

_ eee eeeehee_)
(Declaration 11 56). With respect to the _, the Declaration stated, _

_~‘ le The Ceee eefeeeeee the

_ several occasions during the February 4 and 13 hearings, but did not rely solely

ee_ emmet

Because the government presented additional and sufficient evidence that Manafort lied

information and the _should not alter the Court’s ruling. First, as noted, Gates has

provided consistent information that Manafort _

_ and did so again at the February 15, 2018 debriefing. Gates’ information was

summarized in the February 15, 2019 Gates 302 as follows: _

3 See February 13, 2019 Hr’g Tr. at- see Februar 4. 2019 Hr’g Tr. at-
" Seei e.g., January 31, 2018 Gates 302, at 17 Exhibit ' Se tember 27, 2018 Gates 302, at 2 (Exhibit
-; February 7, 2018 Gates 302, at 15 ).

3

 

Case 1:17-cr-00201-AB.] Document 536 Filed 02/27/19 Page 4 of 6

_
_
_ February 15, 2019 Gates 302, at l (Exhibit A).

Second, as the Court found, Gates’ statements were corroborated by the Kilimnik emails,
which specifically referenced the _ and which were marked as
Govemment Exhibits -

Third, that Manafort and Gates_
_-a fact not in dispute_also corroborates Gates’

statements. Of note, Gates again detailed the substance of _ in his February
15, 2019 debriefing. The February 15, 2019 Gates 302 summarized his statements on this issue.
February 15, 2019 Gates 302, at 3-4 (Exhibit A). These statements are consistent with the
information previously provided by Gates.6

Fourth, Gates has again provided evidence that is helpful to Manafort at least with respect

e eve efehe_
_ The fact that Gates came forward to the government with this

information further bolsters his credibility.

Finally, Manafort’s statements to the government that he never would have told-
_and only told Gates to _ is itself implausible:
it is hard to imagine that Gates, who worked for Manafort on the campaign and at DMI, would
have taken it on himself to _ without authorization or alerting his boss. In sum,

the government continues to submit that this- subject matter area has been established

 

5see February 13, 2019 Hr’g Tr. at..
6See January 30, 2018 Gates 302, at 2-5 (Exllibit-); see also Februar 13 2019 Hr’ Tl'. at “Exhibit

236, the 302 from Januar 2018 Gates sa s we discussed
* Theeeeeeeeeeyeeeeeeeeeee”)-

4

Case 1:17-cr-00201-AB.] Document 536 Filed 02/27/19 Page 5 of 6

by a preponderance of the evidence and, in any event, the new information would not undermine
the Court’s conclusion as to the subject matter area as a whole.
it _

The government also seeks to advise the Court that the reference in the February 13
transcript to _ and _ as -should instead identify each
-.7 While _ is -, both - and - are -
_l See ieiieeiyei, etit tietee
ete et 2 tieitiiieitl) t-_
_
_. . . "); see disc February 12, 2018 Gates 302,
a 3 t_
_ <eieiieit ie).

*****

For the reasons cited, the government seeks to correct the record with respect to the Court’s

February 13, 2019, oral ruling based on the information above.

 

7See Februal 13 2019 Hr’ Tr. at

    

 

 

).

Case 1:17-cr-00201-AB.] Document 536 Filed 02/27/19 Page 6 of 6

Dated: February 26, 2019

Respectfully submitted,

ROBERT S. MUELLER III
Special Counsel

By: /s/Andrew Weissmann

Andrew Weissmann

Jeannie S. Rhee (D.D.C. Bar No. 464127)
Greg D. Andres (D.D.C. Bar No. 459221)
U.S. Department of Justice

Special Counsel’s Office

950 Pennsylvania Avenue NW
Washington, D.C. 20530

Telephone: (202) 616-0800

Attorneys for the United States of America

